Citation Nr: 9931023	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for pes 
planus with degenerative joint disease, painful callosities, 
and history of frostbite bilaterally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1978.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral pes planus with degenerative 
joint disease and painful callosities with a history of 
frostbite and assigned a 10 percent evaluation.

The veteran claims that he has been unable to work due to the 
limitations caused by his pes planus.  In support of his 
assertions, he has submitted his own statements and lay 
testimony.  The Board, therefore, refers this matter to the 
RO for further development and adjudication.

By rating action of December 1996, service connection for 
degenerative changes of the right ankle was granted, assigned 
a noncompensable evaluation.  The veteran filed a notice of 
disagreement with that action and was given a statement of 
the case.  By rating action of April 1999, the evaluation 
assigned was increased to 20 percent.  Although the letter 
notifying the veteran of this action indicated that his claim 
would go to the Board if he did not withdraw it, the record 
does not reflect that the veteran filed a substantive appeal 
as to this issue.  Accordingly, the veteran has not perfected 
his appeal as to the issue of entitlement to an increased 
evaluation in excess of 20 percent for degenerative joint 
disease of the right ankle.  This issue, accordingly, is not 
before the Board and the matter is referred to the RO for any 
further action, to include notifying the veteran that an 
appeal still needs to be filed and the time constraints on 
such filing. 


FINDING OF FACT

Pes planus with degenerative joint disease, painful 
callosities, and a history of frostbite is manifested by 
bilateral tender calcaneal heel spurs and mild degeneration, 
with difficulty walking on the heels, toes, and outer aspects 
of both feet. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
30 percent for pes planus with degenerative joint disease and 
painful callosities with a history of frostbite of bilateral 
feet have not been met.  38 C.F.R. § 4.71, Diagnostic Code 
5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for pes planus in rating decision in July 1995 and 
assigned a 10 percent evaluation effective from September 
16, 1994.  At that time, the RO considered the veteran's 
service medical records and outpatient records for treatment 
rendered from 1988 to 1994, which showed overall that the 
veteran was treated for painful calluses and prominent 5th 
metatarsal phalangeal joints bilaterally and diagnosed with 
minimal pes planus bilaterally.  A September 1994 VA medical 
record discloses complaints of shooting pain and cramping on 
top of the veteran's feet.  

On examination, the examiner noted no pain was elicited and 
muscle strength was 5/5 bilaterally.  The diagnosis was pes 
planus and pronounced neuroma.  A nerve conduction study 
dated in November 1994 revealed objective findings of no loss 
overall, no peripheral neuropathy or evidence of denervation.  
Further considered was a VA medical certificate dated in 
December 1994 that reveals that the veteran was hospitalized 
in December 1984 for various disabilities, including chronic 
foot pain. 

VA outpatient records for treatment extending from 1994 to 
1995 include subjective complaints of chronic sharp foot 
pain.  VA examination report dated in February 1995 reveals 
the veteran's complaints of continual pain at the bottom of 
his feet bilaterally.  On examination, the examiner noted 
bilateral pes planus with painful callous formation on the 
left fourth metatarsal area and on the 5th toe on the right 
lateral side of the foot.  The examiner further reported that 
due to pain, the veteran was unable to walk on his heels and 
tiptoes, but that there was no tenderness or deformities.  

In a report from VA examination conducted in February 1996, 
the examiner recites the veteran's history of frostbite, 
constant pain in the feet, stiffness, and swelling.  The 
veteran reported that he used to work in construction, but 
that he had to quit because his work was aggravating the pain 
in his feet.  At that time, the examiner noted that the 
veteran did not take any medications for his pain.  On 
examination, the examiner reported no swelling in the right 
foot, and pain on the second and third metatarsal heads, as 
well as on the plantar fascia and calcaneus.  Further, 
calluses on the proximal interphalangeal joints of the second 
up to the fifth toes were tender on touch.  Flattening of the 
longitudinal arch was also noted.  

Examination of the left foot did not reveal any swelling; 
pain was noted on all the metatarsal heads, plantar fascia, 
and calcaneus.  Also noted was a callus on the sole of the 
left foot and on the proximal interphalangeal joints of the 
second through the fifth toes, all tender when applied.  The 
examiner noted that the veteran had difficulty walking on the 
heels, toes, and outer aspects of both feet.  Muscle strength 
for both feet was 5/5 and there was decreased sensation to 
pinprick on the dorsal lateral aspect of the veteran's left 
foot.  

A contemporaneous x-ray of the bilateral feet disclosed 
findings consistent with mild degeneration of the right great 
toe interphalangeal joints.  The right foot displayed mild 
narrowing of the large toe interphalangeal joints and a small 
well-corticate bony density adjacent to the medial aspect of 
the proximal interphalangeal joint consistent with old 
trauma.  The left foot displayed a moderate plantar calcaneal 
spur.  Bilateral plantar calcaneal heel spurs were also 
indicated.  

During the veteran's personal hearing held in February 1996, 
the veteran testified that he has extreme swelling, bilateral 
callus formations, numbness, and hammertoes, all of which 
prevent him from doing any sort of strenuous activity or 
being on his feet for long periods of time.  Transcript (T.) 
at 2.  He further stated that he has pain all the time, which 
radiates into the ankles and midcalf area, that the bottom of 
his feet cramp and tingle, and that after walking just a 
block, he has to sit down.  (T.) at 2, 3.  During the period 
of two weeks, the veteran stated that he uses about a case of 
Epsom salt to soak his feet.  (T.) at 4.  Further, because 
arch supports in the veteran's shoes create even more pain, 
he stated that he wears certain shoes that are cushioned.  
(T.) at 4.  He veteran also stated that he has to walk on the 
outside of his feet because the balls of his feet are too 
sensitive.  (T.) at 5. 

When questioned as to the veteran's work, he stated that he 
has always worked in heavy equipment and construction, but 
that he is unable to do that anymore, and although he has 
looked for other jobs, he cannot work where he is required to 
do a lot of work on his feet.  (T.) at 7.  Also, the veteran 
is unable to participate in any sports as he used to do.  
(T.) at 7.  When the veteran's mother testified, she stated 
that the veteran walks like a 90-year old and that everyday, 
she prepares the Epsom salts for him to soak his feet until 
the swelling goes down.  (T.) at 9, 10. 

In a Hearing Officer's decision dated in February 1996, the 
evaluation of the veteran's bilateral pes planus accompanied 
by degenerative joint disease and painful callosities was 
increased from 10 percent to the current 30 percent effective 
from September 16, 1994.

A report from VA examination conducted in August 1996 
discloses normal pulses at the dorsalis pedis and posterior 
tibial levels.  The veteran was able to walk on his heels 
normally, but not on his toes on the left.  Also noted is 
that the veteran has flattened arches with no specific callus 
formation.  A VA medical certificate dated in November 1996 
reveals complaints of joint pain in both feet that had 
increased over the prior two-week period.  The examiner 
recited a history of degenerative joint disease and a 
diagnosis of pes planus, tender medial calcaneus bunions, and 
plantar fasciitis.  

Analysis

The determinative issue in this case is whether the veteran 
is entitled to an evaluation in excess of 30 percent for 
bilateral pes planus with degenerative joint disease, painful 
callosities, and a history of frostbite.  At the outset, the 
Board notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the veteran disagreed with the initial 
grant of service connection in July 1995 in which the RO 
assigned a 10 percent evaluation for pes planus with 
degenerative joint disease, painful callosities, and a 
history of frostbite.  Thus, in contrast to the holding in 
Francisco v. Brown, where the Court held that in those cases 
where entitlement to compensation has already been 
established and an increase in evaluation is at issue, the 
present level of disability is of primary concern, 38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994), under 
Fenderson, such rule is not applicable to a disability rating 
assignment that follows the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119.  

In these cases, evidence from the time of the original claim, 
including medical records related to recent findings, is 
considered in determining whether a higher disability rating 
is warranted.  Id.  Thus, the record as a whole is viewed in 
making an appropriate rating decision.  Id.  Furthermore, the 
Board wishes to point out that during the course of this 
appeal, the evaluation relative to the veteran's feet 
disorder was increased to 30 percent, also effective from 
September 16, 1994.  However, per AB v. Brown, the Board 
presumes that the veteran is seeking the maximum benefit as 
provided by the pertinent law and regulations.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In this regard, the Board finds that the veteran's pes planus 
with degenerative joint disease, painful callosities and a 
history of frostbite bilaterally does not merit the next 
higher evaluation under the applicable diagnostic code.  
38 C.F.R. § 4.71, Diagnostic Code 5276 (1998).  Under 
Diagnostic Code 5276, to merit an evaluation of 50 percent 
bilaterally for acquired flatfoot, which is the maximum 
raring available, the veteran must present evidence of 
pronounced symptomatology that includes extreme tenderness of 
the plantar surfaces of the feet, severe spasms of the tendo 
achillis on manipulation, or displacement not improved by 
orthopedic shoes or appliances.  Thus, with respect to the 
evidence as reported earlier herein related to the veteran's 
bilateral foot disorder, the clinical data do not 
substantiate symptoms of such severity so as to warrant a 
50 percent evaluation.  Id.

For example, as noted above, during the 1996 VA examination, 
there was no evidence of swelling in the right or left foot, 
although pain and calluses were noted on all the metatarsal 
heads, plantar fascia, and calcaneus, with some tenderness.  
Further, although the examiner noted that the veteran had 
difficulty walking on the heels, toes, and outer aspects of 
both feet, full muscle strength for both feet was indicated.  
Moreover, x-ray findings were consistent with only mild 
degeneration of the right great toe joints and a moderate 
plantar calcaneal spur of the left foot.  

In this respect, the Board finds that the objective findings 
of record more nearly approximate the rating criteria 
associated with the current 30 percent rating bilaterally.  
Id.  Specifically, the veteran has submitted evidence of 
severe impairment of the feet that includes painful 
callosities and degenerative joint disease; however, no 
evidence of pronounced, marked pronation, extreme tenderness, 
or severe spasms has been provided.  Id.  Thus, the current 
rating of 30 percent bilaterally appears to more nearly 
approximate pathology associated with the veteran's feet 
impairment.  Id.

Furthermore, clinical data from the August 1996 VA 
examination disclose normal pulses of the veteran's feet and 
an overall ability to walk on his heels normally.  The Board 
does acknowledge that the evidence demonstrated that the 
veteran was unable to walk on his toes on the left and that 
he had flattened arches with no specific callus formation.  
Nonetheless, such symptomatology is encompassed within the 
rating criteria associated with the current 30 percent 
evaluation, and as such, does not rise to the level required 
for the next higher, and maximum rating of 50 percent.  Id.  
Thus, in this respect as well, the veteran has not submitted 
objective evidence of pronounced feet impairment so as to 
warrant a 50 percent rating.  Id.  

The Board acknowledges the veteran's subjective complaints of 
constant pain, stiffness, and swelling; however, there is no 
evidence of record to support that the veteran is 
sufficiently skilled, trained, or otherwise qualified to 
render a medical opinion competent.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, in view of the controlling law and regulations, the 
veteran's assertions do not constitute competent evidence in 
support of an evaluation in excess of the current 30 percent.  
Therefore, the Board finds that the current rating is the 
most appropriate evaluation given the evidence of record 
related to the veteran's pes planus with degenerative joint 
disease, painful callosities, and a history of frostbite.

The Board does wish to point out that, as noted above, 
service connection is also in effect for degenerative 
arthritis of the right ankle with a current evaluation of 
20 percent.  As such, clinical findings of record particular 
to limitation of motion of the right ankle are considered 
within the evaluation of that disability.  In this respect, 
the rating of the same manifestations under different 
diagnostic codes has been avoided.  See 38 C.F.R. § 4.14 
(1998).  



ORDER

Entitlement to an evaluation in excess of 30 percent for pes 
planus, degenerative joint disease, painful callosities and a 
history of frostbite bilaterally is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

